Determination of the Appellate Term unanimously reversed, with costs and the judgment of the City Court dismissing the complaint reinstated. We think that the opinion of Mr. Justice Kane in the City Court properly analyzed the facts and concluded that there was no meeting of the minds essential to the formation of a binding contract, written or oral. In addition to the finding made that plaintiffs’ exhibits 2 and 3 did not coincide in an agreement it should be observed that plaintiffs’ exhibit 2 itself was a variance from the alleged oral agreement relied upon by the plaintiffs and deemed to have been made the previous day. Settle order on notice. Present — Peck, P. J., Cohn, Van Voorhis and Bergan, JJ.